Citation Nr: 0613775	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for alopecia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1971 to July 
1973.  

These appeals come to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
found new and material evidence had not been submitted to 
reopen his claim for entitlement to service connection for 
alopecia, and denied entitlement to service connection for 
tinnitus.  Subsequently in a June 2005 Supplemental Statement 
of the Case (SSOC) the RO determined new and material 
evidence had been submitted in order to reopen the veteran's 
claim for entitlement to service connection for alopecia and 
denied the claim on the merits.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCREC 05-92.  

In August 2004, the Board remanded the aforementioned claims 
for further development.  In a June 2005 Supplemental 
Statement of the Case, the Appeals Management Center (AMC) 
denied the veteran's claim for service connection for 
alopecia.  The case has now been returned to the Board for 
disposition.  

The Board notes that the AMC stayed action on the veteran's 
tinnitus claim in light of the decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  However, that case is not 
pertinent to the veteran's claim for service connection for 
tinnitus.  In light of the fully favorable decision on that 
issue below, the veteran is not prejudiced by the Board 
deciding the case without RO consideration of new evidence in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran currently has tinnitus which is related to 
his active service. 

3.  The RO denied the veteran's claim for service connection 
for alopecia in March 1982 and that decision became final in 
the absence of an appeal.

4.  The evidence received subsequent to the March 1982 RO 
decision is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  There is no current medical evidence of alopecia.


CONCLUSIONS OF LAW

1.  Tinnitus was caused by active service.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303 (2005). 

2.  The March 1982 decision in which the RO denied the claim 
of entitlement to service connection for alopecia is final, 
new and material evidence has been submitted, and the claim 
is reopened.  38 U.S.C. § 4005 (1982); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 19.153 (1982); 38 C.F.R. § 3.156 
(2001).  

3.  The criteria for entitlement to service connection for 
alopecia have not been met.  38 U.S.C.A. § 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in December 2001 and August 2004 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a March 2002 Statement 
of the Case (SOC), and June 2005 Supplemental Statement of 
the Case (SSOC).  These documents provided him with notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA examination reports.  
In a January 2002 letter the veteran indicated that he had no 
private medical records to submit.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection for alopecia, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including those raised at the March 2004 hearing; service 
medical records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury during service or during 
the presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


I.  Service Connection for Tinnitus

Service personnel records reflect that the veteran's primary 
military occupational specialty was that of an aircraft 
mechanic.  Service medical records and service separation 
medical examination from July 1973 are negative for tinnitus.  

At a July 2001 VA examination, the veteran complained of 
tinnitus existing since service due to noise exposure while 
working on a flight deck as a turbine technician while in 
service.  He reported post-service occupational acoustic 
trauma while working in construction and near generators.  He 
reported that tinnitus was present.  The examiner diagnosed 
his symptoms as tinnitus.  

At a September 2004 VA examination, the veteran complained of 
tinnitus.  He reported that he was in the Navy on an aircraft 
carrier and was exposed to noise. The examiner noted that he 
had reviewed the veteran's claims file.  He opined that the 
etiology of the veteran's tinnitus was likely as not due to 
military service.

Evidence against the veteran's claim includes the lack of 
evidence of tinnitus (including any complaints of tinnitus) 
in service or after service until 2001 and evidence that the 
veteran was exposed to noise during post-service employment.  
Evidence in favor of the claim includes service medical 
records reflecting an in-service occupational specialty as an 
aircraft mechanic, the veteran's contentions, and the 
September 2004 medical opinion by a VA examiner, linking the 
current tinnitus with noise exposure in service.

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)), the Board finds that the positive and negative 
evidence in this claim is in equipoise, and thus service 
connection is warranted for tinnitus.  

II.  Service Connection for Alopecia

In a March 1982 decision the RO denied the claim for 
entitlement to service connection for alopecia because the 
evidence did not show a current diagnosis of alopecia.  The 
veteran did not perfect an appeal of this issue.  Thus, this 
decision is final.  38 U.S.C. § 4005(c) (1976), 38 C.F.R. 
§ 19.153 (1981).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis.  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2000).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2001).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible. 
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to that date, his claim 
will be adjudicated by applying the regulation previously in 
effect.

As a preliminary matter, the Board notes that the veteran's 
service medical records reveal that in November 1972 the 
veteran's symptoms of hair loss were diagnosed alopecia 
areata.  In December 1972 an examiner noted that his hair was 
beginning to regrow.  A February 1973 notation revealed that 
his scalp revealed very good regrowth.  The veteran's July 
1973 Report of Medical Examination is silent regarding 
symptoms of alopecia.  

A March 1982 decision denied the veteran's claim for service 
connection for alopecia because there was no current 
diagnosis of alopecia of record.  Subsequent to that 
decision, a September 2004 VA examiner noted that although 
the veteran did not currently have symptoms of alopecia, the 
disorder is more likely than not related to military service 
because his symptoms were diagnosed as alopecia while in 
service.  

The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence is new and material 
evidence, and the claim for service connection for alopecia 
is reopened.

A finding that new and material evidence has been submitted, 
however, does not end the inquiry.  The Board must still 
determine whether service connection is warranted.

As noted above, the veteran's service medical records reveal 
that he was treated for alopecia while in service.  The 
veteran's current medical records do not reveal a diagnosis 
of alopecia.  Historically, during a VA examination in 
February 1982 the veteran indicated that he had alopecia 
while in service and it was relieved by injection.  The 
examiner noted a history of alopecia.  

On a September 2004 VA examination, the veteran noted that he 
has not had any post-service treatment for alopecia.  He 
complained that the hair regrowth is not the same as the 
other hair.  The examiner noted, however, that on examination 
of the scalp, no alopecia areata was shown, and hair growth 
was present on the previous bald spot.  The examiner 
concluded that the alopecia is no longer present.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.

As the examiner found no current evidence alopecia, service 
connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for tinnitus is granted, subject to 
controlling regulations governing the payment of monetary 
awards.

New and material evidence having been submitted, the claim 
for entitlement to service connection for alopecia is 
reopened.

Entitlement to service connection for alopecia is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


